       Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                     :
UNITED STATES OF AMERICA
                                     :

      v.                             : Criminal Case No. DKC 11-0686

                                     :
KEVIN WALKER
                                     :

                           MEMORANDUM OPINION

      Kevin Walker filed motions for compassionate release under

18   U.S.C.    §   3582(c)(1)(A)   based   on   the   “extraordinary    and

compelling reasons” presented by his vulnerability to COVID-19.

(ECF Nos. 485; 488).1         He is currently serving a 192-month2

sentence at FCI Allenwood Medium as a result of his conviction for

conspiracy to distribute and possess with intent to distribute




      1The initial motion and supplement were filed pro se. The
contents of that material may suggest that they were prepared by
someone other than Mr. Walker. As will be discussed further, the
intellectual disability described in the report provided at the
time of sentencing and relied on by counsel at this time is
inconsistent with other evidence of Mr. Walker’s functional
ability. Because the undersigned did not preside over Mr. Walker’s
case at the time of original sentencing, the court cannot
personally assess his capabilities.
      2He initially received a 240-month sentence. The sentence
was reduced on December 22, 2016, based on a retroactive
application of a lowered guideline range.       Although he was
determined to qualify as a career offender, the offense level
calculated without that enhancement was higher, and his criminal
history category based on points was VI, again without reference
to the career offender calculation.    Thus, the career offender
designation did not affect the guidelines.
      Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 2 of 8



controlled substances.         Mr. Walker has been incarcerated since

November 10, 2011, which counsel asserts is more than 60% of the

time he would be required to spend in the custody of the Bureau of

Prisons (“BOP”).      According to the BOP website, his projected

release date is December 29, 2025.3           For the following reasons,

the motion for compassionate release will be denied.

     Ordinarily,      “[t]he    court   may    not   modify   a   term   of

imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c)

(2018).   This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

BOP to seek a modification of a prisoner’s sentence.              See id. §

3582(c)(1)(A). Under the First Step Act of 2018, the compassionate

release provision was modified to allow prisoners to seek a

sentencing reduction directly from the court.          The provision now

provides, in relevant part, that:

                The court may not modify a term of
          imprisonment once it has been imposed except
          that—

                (1)    in any case—

                (A) the court, upon motion of the
          Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant
          has fully exhausted all administrative rights
          to appeal a failure of the Bureau of Prisons
          to bring a motion on the defendant’s behalf or
          the lapse of 30 days from the receipt of such

     3 The motions to seal (ECF Nos. 489; 492; 494) are GRANTED.
The personal medical and other information should remain private,
except as recited herein.
                                        2
      Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 3 of 8



          a request by the warden of the defendant’s
          facility, whichever is earlier, may reduce the
          term of imprisonment (and may impose a term of
          probation or supervised release with or
          without conditions that does not exceed the
          unserved portion of the original term of
          imprisonment), after considering the factors
          set forth in section 3553(a) to the extent
          that they are applicable, if it finds that—

                (i) extraordinary     and    compelling
          reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years
          of age, has served at least 30 years in prison,
          pursuant to a sentence imposed under section
          3559(c), for the offense or offenses for which
          the defendant is currently imprisoned, and a
          determination has been made by the Director of
          the Bureau of Prisons that the defendant is
          not a danger to the safety of any other person
          or the community, as provided under section
          3142(g);

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission[.]

Judge Hollander described the next step of the analysis:

           Accordingly, in order to be entitled to relief
     under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must
     demonstrate that (1) “extraordinary and compelling
     reasons” warrant a reduction of the sentence; (2) the
     factors set forth in 18 U.S.C. § 3553(a) countenance a
     reduction; and (3) the sentence modification is
     “consistent” with the policy statement issued by the
     Sentencing Commission in U.S.S.G. § 1B1.13.

           U.S.S.G. § 1B1.13 is titled “Reduction in Term of
     Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy
     Statement.” The text mirrors the statute. Application
     Note 1 of U.S.S.G. § 1B1.13 defines “Extraordinary and
     Compelling Reasons” in part as follows (emphasis added):

               1. Extraordinary and Compelling Reasons.
          Provided the defendant meets the requirements

                                       3
 Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 4 of 8



     of   subdivision   (2),   extraordinary and
     compelling reasons exist under any of the
     circumstances set forth below:

           (A) Medical Condition of the Defendant.—

          (i) The defendant is suffering from a
     terminal illness (i.e., a serious and advanced
     illness with an end of life trajectory). A
     specific prognosis of life expectancy (i.e.,
     a probability of death within a specific time
     period) is not required.     Examples include
     metastatic solid-tumor cancer, amyotrophic
     lateral sclerosis (ALS), end-stage organ
     disease, and advanced dementia.

            (ii) The defendant is—

          (I) suffering from a serious physical or
     medical condition,

          (II) suffering from a serious functional
     or cognitive impairment, or

          (III)     experiencing      deteriorating
     physical or mental health because of the aging
     process,

     that substantially diminishes the ability of
     the defendant to provide self-care within the
     environment of a correctional facility and
     from which he or she is not expected to
     recover.

     Other extraordinary and compelling reasons include
the age of the defendant (Application Note 1(B)) and
Family    Circumstances   (Application    Note    1(C)).
Application Note 1(D) permits the court to reduce a
sentence where, “[a]s determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case
an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions
(A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D).

      The BOP regulation appears at Program Statement
5050.50, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 2582 and

                                  4
      Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 5 of 8



     4205.   The Guideline policy statement in U.S.S.G. §
     1B1.13, along with the application notes, and BOP
     Program Statement 5050.50 define “extraordinary and
     compelling reasons” for compassionate release based on
     circumstances involving illness, declining health, age,
     exceptional family circumstances, as well as “other
     reasons.”

           On March 26, 2020, Attorney General William Barr
     issued a memorandum to Michael Carvajal, Director of the
     BOP, directing him to prioritize the use of home
     confinement for inmates at risk of complications from
     COVID-19.   See Hallinan v. Scarantino, 20-HC-2088-FL,
     2020 WL 3105094, at *8 (E.D.N.C. June 11, 2020). Then,
     on March 27, 2020, Congress passed the Coronavirus Aid,
     Relief, and Economic Security Act (the “CARES Act”),
     Pub. L. No. 116-136, 134 Stat. 281. In relevant part,
     the CARES Act authorized the Director of BOP to extend
     the permissible length of home confinement, subject to
     a finding of an emergency by the Attorney General. See
     Pub. L. No. 116-136, § 12003(b)(2).        The Attorney
     General issued a second memorandum to Carvajal on April
     3, 2020, finding “the requisite emergency . . . .”
     Hallinan, 2020 WL 3105094, at *9. Notably, the April 3
     memorandum “had the effect of expanding the [BOP’s]
     authority to grant home confinement to any inmate....”
     Id.

           The Department of Justice (“DOJ”) has recognized
     the unique risks posed to inmates and BOP employees from
     COVID-19. The DOJ recently adopted the position that an
     inmate who presents with one of the risk factors
     identified by the CDC should be considered as having an
     “extraordinary and compelling reason” warranting a
     sentence reduction.    See also U.S.S.G. § 1B1.13 cmt.
     n.1(A)(ii)(I).

United States v. Kess, No. 14-cr-480-ELH, 2020 WL 3268093, at *3–

4 (D.Md. June 17, 2020) (footnote omitted).

     Mr.   Walker   argues   that   he   meets   the   “extraordinary   and

compelling reasons” because his underlying medical conditions

(asthma, type 2 diabetes, hypertension, obesity, hyperlipidemia,


                                         5
      Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 6 of 8



and hypothyroidism) and age (50) make him especially vulnerable to

COVID-19.        He asserts that he does not pose a danger to the

community, and the § 3553(a) factors warrant release.                   He notes

that most of his criminal history for drug offenses and petty theft

results from his long-standing struggle with drug addiction, he

has no history of drug related violence or weapon possession, and

the offense of conviction, while serious, did not involve violence

or weapons.       He accepted responsibility at the outset, and, while

he was the leader of the conspiracy, has already served much longer

than any of the others involved.                  Despite his long criminal

history, the longest he had served previously was 18 months. Judge

Titus noted his intellectual disability at the time of sentencing.

He   has    an    IQ   of   63    and   difficulty    reading     and   writing.

Nevertheless, he has taken more than two dozen educational and

vocational courses and has worked in several capacities.                Although

he made efforts, he has not completed his GED.               The records show

that he has had some drug treatment, although non-residential.                He

has family and community support, and proposes to live with

extended family upon release and seek employment in the food

service industry.

      The Government opposes release, arguing that although he

suffers    from    medical       conditions   that   make   him   eligible   for

consideration given the COVID-19 health emergency, his release

would present a danger to the community and is not warranted under

                                              6
        Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 7 of 8



the § 3553(a) factors.                It points to his “decades of nearly

uninterrupted         criminal    activity,”          including    conspiracy,     drug

distribution, theft, assault, fleeing, and disorderly conduct.                       It

finds most troubling his convictions for second degree assault

involving domestic abuse.             Accordingly, because he has only served

61% of his sentence and is housed at a facility where no inmate

has tested positive, it opposes early release.

       In his reply, Mr. Walker rightly points out that the absence

of positive cases at Allenwood is no guarantee for the future and

does   not     negate     the    showing     of   extraordinary      and   compelling

reasons.       He also seeks to downplay his criminal history, pointing

out the age of some of those convictions.

       By far the biggest concern is whether Mr. Walker, given his

developmental disabilities and extraordinary criminal history,

will    revert       to   his   old   ways    upon     release,    or   whether    this

prosecution and the term of imprisonment already served has broken

that pattern sufficiently to enable him to lead a different life.

The    goals    of    punishment      and    general     deterrence     are   of   less

significance.         He does appear to have attempted to take advantage

of the programming available to him, but has made little concrete

progress in terms of literacy and training.                       Apparently, he has

incurred no disciplinary infractions while incarcerated.                       He has

had some substance abuse treatment, but not RDAP.                       Particularly

given the current public health crisis and its impact on BOP

                                                  7
      Case 8:11-cr-00686-DKC Document 496 Filed 07/23/20 Page 8 of 8



programming, there is little likelihood that any progress can be

made while incarcerated.    It is difficult to square his leadership

of a large drug conspiracy with the neuropsychological report

prepared prior to sentencing, and he is apparently able to navigate

in the prison setting.     His release plan is somewhat vague, does

not even identify the location of his proposed residence, and there

is little structure in the proposal.       Moreover, while his several

health problems would present a significant risk if he becomes

infected with COVID-19, release does not guarantee that there will

be no exposure in the community and someone who lacks the skills

to navigate independent living well may not take the appropriate

steps to protect himself and others.          His history of domestic

assaults is particularly troubling when the entire community is

forced to remain inside residences as much as possible.                As a

result, he has not shown that he would not be a danger to the

community if released and the § 3553(a) factors do not warrant

release at this time.

     Accordingly, the motion for compassionate release will be

DENIED.

                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                       8
